Exhibit 99.1 PartI FINANCIAL INFORMATION Item 1. Financial Statements ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (in thousands, except unit amounts) September30, 2007 December31, 2006 (unaudited) ASSETS Cash and cash equivalents $ 687,429 $ 692,658 Cash and securities segregated, at market (cost: $1,227,324 and $1,863,133) 1,230,055 1,863,957 Receivables, net: Brokers and dealers 2,750,383 2,445,552 Brokerage clients 382,285 485,446 Fees, net 706,409 557,280 Investments 707,182 543,653 Furniture, equipment and leasehold improvements, net 334,426 288,575 Goodwill, net 2,893,029 2,893,029 Intangible assets, net 269,388 284,925 Deferred sales commissions, net 187,629 194,950 Other investments 276,559 203,950 Other assets 170,370 147,130 Total assets $ 10,595,144 $ 10,601,105 LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Payables: Brokers and dealers $ 536,950 $ 661,790 Brokerage clients 3,716,906 3,988,032 AllianceBernstein mutual funds 195,419 266,849 Accounts payable and accrued expenses 346,235 333,007 Accrued compensation and benefits 908,182 392,014 Debt 163,000 334,901 Minority interests in consolidated subsidiaries 135,865 53,515 Total liabilities 6,002,557 6,030,108 Commitments and contingencies (See Note 5) Partners’ capital: General Partner 46,212 46,416 Limited partners: 260,118,297 and 259,062,014 units issued and outstanding 4,590,951 4,584,200 Capital contributions receivable from General Partner (28,133 ) (29,590 ) Deferred compensation expense (68,501 ) (63,196 ) Accumulated other comprehensive income 52,058 33,167 Total partners’ capital 4,592,587 4,570,997 Total liabilities and partners’ capital $ 10,595,144 $ 10,601,105 See Accompanying Notes to Condensed Consolidated Financial Statements. 1 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per unit amounts) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues: Investment advisory and services fees $ 870,282 $ 677,914 $ 2,490,961 $ 1,994,846 Distribution revenues 120,289 103,810 351,438 311,096 Institutional research services 103,552 87,908 305,355 286,306 Dividend and interest income 72,665 63,680 211,042 180,470 Investment gains (losses) 25,507 18,571 67,143 29,263 Other revenues 15,549 29,794 94,032 99,314 Total revenues 1,207,844 981,677 3,519,971 2,901,295 Less: Interest expense 55,022 46,966 164,040 137,586 Net revenues 1,152,822 934,711 3,355,931 2,763,709 Expenses: Employee compensation and benefits 446,938 375,655 1,363,350 1,119,782 Promotion and servicing: Distribution plan payments 86,230 71,414 248,754 215,254 Amortization of deferred sales commissions 23,739 21,679 73,253 71,649 Other 61,192 52,771 182,612 161,585 General and administrative 144,276 132,041 426,500 386,321 Interest on borrowings 5,965 5,936 20,484 20,219 Amortization of intangible assets 5,179 5,182 15,537 15,532 773,519 664,678 2,330,490 1,990,342 Operating income 379,303 270,033 1,025,441 773,367 Non-operating income 3,353 3,112 11,566 16,293 Income before income taxes 382,656 273,145 1,037,007 789,660 Income taxes 34,574 20,171 86,295 48,011 Net income $ 348,082 $ 252,974 $ 950,712 $ 741,649 Net income per unit: Basic $ 1.33 $ 0.97 $ 3.62 $ 2.85 Diluted $ 1.32 $ 0.96 $ 3.60 $ 2.83 See Accompanying Notes to Condensed Consolidated Financial Statements. 2 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 950,712 $ 741,649 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred sales commissions 73,253 71,649 Amortization of non-cash deferred compensation 37,483 35,301 Depreciation and other amortization 78,283 57,487 Other, net (48,079 ) (15,697 ) Changes in assets and liabilities: Decrease in segregated cash and securities 633,902 341,990 (Increase) in receivable from brokers and dealers (290,503 ) (482,204 ) Decrease in receivable from brokerage clients 114,685 22,538 (Increase) in fees receivable, net (134,991 ) (80,983 ) (Increase) in trading investments (162,517 ) (179,400 ) (Increase) in deferred sales commissions (65,931 ) (71,791 ) (Increase) decrease in other investments (48,983 ) 20,815 (Increase) decrease in other assets (19,689 ) 8,810 (Decrease) increase in payable to brokers and dealers (136,988 ) 25,522 (Decrease) increase in payable to brokerage clients (284,728 ) 194,497 (Decrease) in payable to AllianceBernstein mutual funds (71,430 ) (20,330 ) Increase (decrease) in accounts payable and accrued expenses 80,004 (70,385 ) Increase in accrued compensation and benefits 512,760 419,586 Net cash provided by operating activities 1,217,243 1,019,054 Cash flows from investing activities: Purchases of investments (17,223 ) (54,803 ) Proceeds from sales of investments 46,251 2,580 Additions to furniture, equipment and leasehold improvements (87,852 ) (74,954 ) Purchase of business, net of cash acquired — (16,086 ) Net cash used in investing activities (58,824 ) (143,263 ) Cash flows from financing activities: (Repayment) issuance of commercial paper, net (191,566 ) 169,602 Repayment of Senior Notes — (400,000 ) Cash distributions to General Partner and unitholders (1,017,702 ) (774,885 ) Capital contributions from General Partner 2,700 2,281 Additional investment by Holding with proceeds from exercise of compensatory options to buy Holding Units 41,446 63,245 Purchases of Holding Units to fund deferred compensation plans, net (12,530 ) (16,648 ) Net cash used in financing activities (1,177,652 ) (956,405 ) Effect of exchange rate changes on cash and cash equivalents 14,004 3,377 Net (decrease) in cash and cash equivalents (5,229 ) (77,237 ) Cash and cash equivalents as of beginning of period 692,658 654,168 Cash and cash equivalents as of end of period $ 687,429 $ 576,931 Non-cash financing activities: Additional investment by Holding through issuance of Holding Units in exchange for cash awards made under the Partners Compensation Plan $ — $ 47,161 See Accompanying Notes to Condensed Consolidated Financial Statements. 3 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) The words “we” and “our” refer collectively to AllianceBernstein Holding L.P. (“Holding”) and AllianceBernstein L.P. and its subsidiaries (“AllianceBernstein”), or to their officers and employees. Similarly, the word “company” refers to both Holding and AllianceBernstein. Where the context requires distinguishing between Holding and AllianceBernstein, we identify which of them is being discussed. Cross-references are in italics. These statements should be read in conjunction with AllianceBernstein’s audited consolidated financial statements included in AllianceBernstein’s Form10-K for the year ended December31, 2006. 1. Organization and Business Description AllianceBernstein provides research, diversified investment management, and related services globally to a broad range of clients. Its principal services include: • Institutional Investment Services – servicing institutional investors, including unaffiliated corporate and public employee pension funds, endowment funds, domestic and foreign institutions and governments, and affiliates such as AXA and certain of its insurance company subsidiaries, by means of separately managed accounts, sub-advisory relationships, structured products, group trusts, mutual funds (sponsored by AllianceBernstein or an affiliated company), and other investment vehicles. • Retail Services – servicing individual investors, primarily by means of retail mutual funds sponsored by AllianceBernsteinor an affiliated company, sub-advisory relationships in respect of mutual funds sponsored by third parties, separately managed account programs that are sponsored by various financial intermediaries worldwide, and other investment vehicles. • Private Client Services – servicing high-net-worth individuals, trusts and estates, charitable foundations, partnerships, private and family corporations, and other entities, by means of separately managed accounts, hedge funds, mutual funds, and other investment vehicles. • Institutional Research Services – servicing institutional investors desiring institutional research services including independent, in-depth fundamental research, portfolio strategy, and brokerage-related services. We also provide distribution, shareholder servicing, and administrative services to the mutual funds we sponsor. We provide a broad range of investment services with expertise in: • Value equities, generally targeting stocks that are out of favor and that may trade at bargain prices; • Growth equities, generally targeting stocks with under-appreciated growth potential; • Fixed income securities, including both taxable and tax-exempt securities; • Passive management, including both index and enhanced index strategies; and • Blend strategies, combining style pure investment components with systematic rebalancing. We manage these services using various investment disciplines, including market capitalization (e.g., large-, mid-, and small-cap equities), term (e.g., long-, intermediate-, and short-duration debt securities), and geographic location (e.g., U.S., international, global, and emerging markets), as well as local and regional disciplines in major markets around the world. Our independent, in-depth research is the foundation of our business.Our research disciplines include fundamental research, quantitative research, economic research, and currency forecasting capabilities.In addition,we have created several specialist research units, including one unit that examines global strategic changes that can affect multiple industries and geographies, and another dedicated to identifying potentially successful innovation within early-stage companies. 4 As of September 30, 2007, AXA, a société anonyme organized under the laws of France and the holding company for an international group of insurance and related financial services companies, AXA Financial,Inc. (an indirect wholly-owned subsidiary of AXA, “AXA Financial”), AXA Equitable Life Insurance Company (a wholly-owned subsidiary of AXA Financial, “AXA Equitable”), and certain subsidiaries of AXA Financial, collectively referred to as “AXA and its subsidiaries”, owned approximately 1.7% of the issued and outstanding Holding Units. As of September 30, 2007, the ownership structure of AllianceBernstein, as a percentage of general and limited partnership interests, was as follows: AXA and its subsidiaries 62.6 % Holding 33.0 SCB Partners Inc. (a wholly-owned subsidiary of SCB Inc.; formerly known as Sanford C. Bernstein Inc.) 3.1 Other 1.3 100.0 % AllianceBernstein Corporation (an indirect wholly-owned subsidiary of AXA, “General Partner”) is the general partner of both Holding and AllianceBernstein. AllianceBernstein Corporation owns100,000 general partnership units in Holding and a 1% general partnership interest in AllianceBernstein. Including the general partnership interests in AllianceBernstein and Holding, and their equity interest in Holding, as of September 30, 2007, AXA and its subsidiaries had an approximate 63.2% economic interest in AllianceBernstein. 2. Summary of Significant Accounting Policies Basis of Presentation The interim condensed consolidated financial statements of AllianceBernstein included herein have been prepared in accordance with the instructions to Form10-Q pursuant to the rulesand regulations of the U.S. Securities and Exchange Commission (“SEC”). In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the interim results, have been made. The preparation of the condensed consolidated financial statements requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the interim reporting periods. Actual results could differ from those estimates.The December 31,2006 condensed consolidated statement of financial condition was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Principles of Consolidation The condensed consolidated financial statements include AllianceBernstein and its majority-owned and/or controlled subsidiaries. All significant inter-company transactions and balances among the consolidated entities have been eliminated. The equity method of accounting is used for unconsolidated joint ventures and, in accordance with Emerging Issues Task Force D-46, “Accounting for Limited Partnership Investments”, for investments made in limited partnership hedge funds that we sponsor and manage. The investments are included in “other investments” on the condensed consolidated statements of financial position and the related investment income and gains and losses are included in “other revenues” on the condensed consolidated statements of income. Reclassifications Certain prior period amounts have been reclassified to conform to the current year presentation. These include certain reclassifications within operating cash flow related to deferred compensation, other investments, and accrued expenses. Cash Distributions AllianceBernstein is required to distribute all of its Available Cash Flow, as defined in the Amended and Restated Agreement of Limited Partnership of AllianceBernstein (“AllianceBernstein Partnership Agreement”), to its unitholders and to the General Partner. Available Cash Flow can be summarized as the cash received by AllianceBernstein from operations minus such amounts as the General Partner determines, in its sole discretion, should be retained by AllianceBernstein for use in its business. 5 The General Partner computes cash received from operations by determining the sum of: • net cash provided by operating activities of AllianceBernstein, • proceeds from borrowings and from sales or other dispositions of assets in the ordinary course of business, and • income from investments in marketable securities, liquid investments, and other financial instruments that are acquired for investment purposes and that have a value that may be readily established, and then subtracting from this amount the sum of: • payments in respect of the principal of borrowings, and • amounts expended for the purchase of assets in the ordinary course of business. On October 24, 2007, the General Partner declared a cash distribution of $346.8 million, or $1.32 per AllianceBernstein Unit, representing the distribution of Available Cash Flow for the three months ended September 30, 2007.The General Partner, as a result of its 1% general partnership interest, is entitled to receive 1% of each quarterly distribution. The distribution is payable on November 15, 2007 to holders of record as of November 5, 2007. Fees Receivable, Net Fees receivable are shown net of allowances. An allowance for doubtful accounts related to investment advisory and services fees is determined through an analysis of the aging of receivables, assessments of collectibility based on historical trends and other qualitative and quantitative factors, including the following:our relationship with the client, the financial health (or ability to pay) of the client, current economic conditions and whether the account is closed or active. Goodwill, Net On October2, 2000, AllianceBernstein acquired the business and assets of SCB Inc., an investment research and management company formerly known as Sanford C. Bernstein Inc. (“Bernstein”), and assumed the liabilities of Bernstein (“Bernstein Transaction”).The purchase price consisted of a cash payment of approximately $1.5 billion and 40.8 million newly issued AllianceBernstein Units. The Bernstein Transaction was accounted for under the purchase method and the cost of the acquisition was allocated on the basis of the estimated fair value of the assets acquired and the liabilities assumed. The excess of the purchase price over the fair value of identifiable assets acquired resulted in the recognition of goodwill of approximately $3.0 billion. In accordance with Statement of Financial Accounting Standards No.142 (“SFAS No.142”), “Goodwill and Other Intangible Assets”, we test goodwill at least annually, as of September30, for impairment. As of September30, 2007, the impairment test indicated that goodwill was not impaired. Intangible Assets, Net Intangible assets consist primarily of costs assigned to investment management contracts of SCB Inc., less accumulated amortization. Intangible assets are being amortized over the estimated useful life of approximately 20 years. The gross carrying amount and accumulated amortization of intangible assets subject to amortization totaled $414.3 million and $144.9 million as of September 30, 2007, respectively. Amortization expense was $5.2 million for the three months ended September 30, 2007 and 2006, and estimated annual amortization expense for each of the next five years is approximately $20.7million. Management tests intangible assets for impairment quarterly. Management believes that intangible assets were not impaired as of September 30, 2007. Deferred Sales Commissions, Net We pay commissions to financial intermediaries in connection with the sale of shares of open-end company-sponsored mutual funds sold without a front-end sales charge (“back-end load shares”). These commissions are capitalized as deferred sales commissions and amortized over periods not exceeding five and one-half years for U.S. fund shares and four years for non-U.S. fund shares, the periods of time during which deferred sales commissions are generally recovered. We recover these commissions from distribution services fees received from those funds and from contingent deferred sales commissions (“CDSC”) received from shareholders of those funds upon the redemption of their shares. CDSC cash recoveries are recorded as reductions of unamortized deferred sales commissions when received.Management tests the deferred sales commission asset for recoverability quarterly and determined that the balance as of September 30, 2007 was not impaired. 6 Loss Contingencies – Legal Proceedings With respect to all significant litigation matters, we conduct a probability assessment of the likelihood of a negative outcome.If we determine the likelihood of a negative outcome is probable, and the amount of the loss can be reasonably estimated, we record an estimated loss for the expected outcome of the litigation as required by Statement of Financial Accounting Standards No.5 (“SFAS No.5”), “Accounting for Contingencies”, and Financial Accounting Standards Board (“FASB”) Interpretation No.14, “Reasonable Estimation of the Amount of a Loss – an interpretation of FASB Statement No.5”. If the likelihood of a negative outcome is reasonably possible and we are able to determine an estimate of the possible loss or range of loss, we disclose that fact together with the estimate of the possible loss or range of loss. However, it is difficult to predict the outcome or estimate a possible loss or range of loss because litigation is subject to inherent uncertainties, particularly when plaintiffs allege substantial or indeterminate damages, or when the litigation is highly complex or broad in scope. Revenue Recognition Investment advisory and services base fees, generally calculated as a percentage of assets under management, are recorded as revenue as the related services are performed. Certain investment advisory contracts, including those with hedge funds,provide for a performance-based fee, in addition to or in lieu of a base fee, which is calculated as either a percentage of absolute investment results or a percentage of investment results in excess of a stated benchmark over a specified period of time. Performance-based fees are recorded as revenue at the end of each measurement period. Institutional research services revenue consists of brokerage transaction charges received by Sanford C. Bernstein& Co., LLC (“SCB LLC”) and Sanford C. Bernstein Limited, both wholly-owned subsidiaries of AllianceBernstein, for in-depth research and brokerage-related services provided to institutional investors. Brokerage transaction charges earned and related expenses are recorded on a trade date basis. Distribution revenues, shareholder servicing fees, and interest income are accrued as earned. Deferred Compensation Plans We maintain several unfunded, non-qualified deferred compensation plans under which annual awards to employees are generally made in the fourth quarter. Participants allocate their awards among notional investments in Holding Units, certain of the investment services we provide to our clients, or a money market fund, or investments in options to buy Holding Units. We typically purchase the investments that are notionally elected by the participants and hold such investments, which are classified as trading securities, in a consolidated rabbi trust. Vesting periods for annual awards range from four years to immediate, depending on the terms of the individual awards, the age of the participants, or, in the case of our Chairman and CEO, the terms of his employment agreement (filed as Exhibit 99.31 to Form 8-K, as filed October 31, 2006). Upon vesting, awards are distributed to participants unless they have made a voluntary long-term election to defer receipt. Quarterly cash distributions on unvested Holding Units for which a long-term deferral election has not been made are paid currently to participants. Quarterly cash distributions on notional investments of Holding Units and income credited on notional investments in our investment services or in the money market fund for which a long-term deferral election has been made are reinvested and distributed as elected by participants. Compensation expense for awards under the plans, including changes in participant account balances resulting from gains and losses on notional investments (other than in Holding Units), is recognized on a straight-line basis over the applicable vesting periods. Mark-to-market gains or losses on investments (other than in Holding Units) are recognized currently as investment gains (losses) in the consolidated statements of income. In addition, our equity in the earnings of investments in limited partnership hedge funds is recognized currently in other revenues in the consolidated statements of income. Compensatory Option Plans In December2004, the FASB issued Statement of Financial Accounting Standards No.123 (revised 2004), (“SFAS No.123-R”), “Share Based Payment”. SFAS No.123-R requires that compensation cost related to share-based payments, based on the fair value of the equity instruments issued, be recognized in financial statements. We adopted SFAS No.123-R effective January1, 2006 utilizing the modified prospective method. 7 Variable Interest Entities In accordance with FASB Interpretation No.46 (revised December2003) (“FIN 46-R”), “Consolidation of Variable Interest Entities”, management reviews quarterly its management agreements and its investments in, and other financial arrangements with, certain entities that hold client assets under management to determine the entities that the company is required to consolidate under FIN 46-R. These include certain mutual fund products, hedge funds, structured products, group trusts, and limited partnerships. We derive no benefit from client assets under management of these entities other than investment management fees and cannot utilize those assets in our operations. As of September 30, 2007, we have significant variable interests in certain structured products and hedge funds with approximately $183.4 million in client assets under management. However, these variable interest entities do not require consolidation because management has determined that we are not the primary beneficiary. Our maximum exposure to loss in these entities is limited to our investments of $0.1 million in these entities. 3. Cash and Securities Segregated Under Federal Regulations and Other Requirements As of September 30, 2007, $1.2 billion of United States Treasury Bills was segregated in a special reserve bank custody account for the exclusive benefit of brokerage customers of SCB LLC under Rule15c3-3 of the Securities Exchange Act of 1934, as amended (“Exchange Act”). 4. Net Income Per Unit Basic net income per unit is derived by reducing net income for the 1% general partnership interest and dividing the remaining 99% by the basic weighted average number of units outstanding for each period. Diluted net income per unit is derived by reducing net income for the 1% general partnership interest and dividing the remaining99% by the total of the basic weighted average number of units outstanding and the dilutive unit equivalents resulting from outstanding compensatory options as follows: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (in thousands, except per unit amounts) Net income $ 348,082 $ 252,974 $ 950,712 $ 741,649 Weighted average units outstanding - basic 260,074 257,838 259,734 257,431 Dilutive effect of compensatory options 1,525 2,127 1,943 2,192 Weighted average units outstanding - diluted 261,599 259,965 261,677 259,623 Basic net income per unit $ 1.33 $ 0.97 $ 3.62 $ 2.85 Diluted net income per unit $ 1.32 $ 0.96 $ 3.60 $ 2.83 For the three months ended September 30, 2007, we excluded 1,678,985 out-of-the-money options (i.e., options to buy Holding Units with an exercise price greater than the weighted average closing price of a unit for the relevant period) from the diluted net income per unit computation due to their anti-dilutive effect. For the three months ended September 30, 2006, there were no out-of-the-money options. Out-of-the-money options to buy 1,678,985 and 9,712 Holding Units for the nine months ended September 30, 2007 and 2006, respectively, have been excluded from the diluted net income per unit computation. 5. Commitments and Contingencies Deferred Sales Commission Asset Payments ofsales commissions made by AllianceBernstein Investments,Inc. (“AllianceBernstein Investments”), a wholly-owned subsidiary of AllianceBernstein, to financial intermediaries in connection with the sale of back-end load shares under our mutual fund distribution system (“the System”) are capitalized as deferred sales commissions (“deferred sales commission asset”) and amortized over periods not exceeding five and one-half years for U.S. fund shares and four years for non-U.S. fund shares, the periods of time during which the deferred sales commission asset is expected to be recovered. CDSC cash recoveries are recorded as reductions of unamortized deferred sales commissions when received. The amount recorded for the net deferred sales commission asset was $187.6 million as of September 30, 2007. Payments of sales commissions made by AllianceBernstein Investments to financial intermediaries in connection with the sale of back-end load shares under the System, net of CDSC received of $24.3 million and $17.5 million, totaled approximately $65.9 million and $71.8 million during the nine months ended September 30, 2007 and 2006, respectively. 8 Management tests the deferred sales commission asset for recoverability quarterly. Significant assumptions utilized to estimate the company’s future average assets under management and undiscounted future cash flows from back-end load shares include expected future market levels and redemption rates. Market assumptions are selected using a long-term view of expected average market returns based on historical returns of broad market indices. As of September 30, 2007, management used average market return assumptions of 5% for fixed income and 8% for equity to estimate annual market returns. Higher actual average market returns would increase undiscounted future cash flows, while lower actual average market returns would decrease undiscounted future cash flows. Future redemption rate assumptions range from 19.0% to 25.0%for U.S. fund shares and 21.0% to 32.0% for non-U.S. fund shares, determined by reference to actual redemption experience over the five-year, three-year, one-year and current periods ended September 30, 2007, calculated as a percentage of the company’s average assets under management represented by back-end load shares. An increase in the actual rate of redemptions would decrease undiscounted future cash flows, while a decrease in the actual rate of redemptions would increase undiscounted future cash flows. These assumptions are reviewed and updated quarterly. Estimates of undiscounted future cash flows and the remaining life of the deferred sales commission asset are made from these assumptions and the aggregate undiscounted future cash flows are compared to the recorded value of the deferred sales commission asset. Management determined that the deferred sales commission asset was not impaired as of September 30, 2007. If management determines in the future that the deferred sales commission asset is not recoverable, an impairment condition would exist and a loss would be measured as the amount by which the recorded amount of the asset exceeds its estimated fair value. Estimated fair value is determined using management’s best estimate of future cash flows discounted to a present value amount. During the three-month and nine-month periods endedSeptember 30, 2007, U.S. equity markets increased by approximately 2.0% and 9.1%, respectively, as measured by the total return of the Standard& Poor’s 500 Stock Index, and U.S. fixed income markets increased by approximately 2.8% and 3.9%, respectively, as measured by the change in the Lehman Brothers’ Aggregate Bond Index. The redemption rate for domestic back-end load shares was approximately 19.0% and 21.3%, respectively, during the three-month and nine-month periods endedSeptember 30, 2007. Non-U.S. capital markets’ increases for the three-month and nine-month periods ended September 30, 2007 ranged from 2.2% to 14.4% and from 11.7% to 34.5%, respectively, as measured by the MSCI World, Emerging Market and EAFE Indices. The redemption rate for non-U.S. back-end load shares was 29.0% and 32.0%, respectively, during the three-month and nine-month periods endedSeptember 30, 2007. Declines in financial markets or higher redemption levels, or both, as compared to the assumptions used to estimate undiscounted future cash flows, as described above, could result in the impairment of the deferred sales commission asset. Due to the volatility of the capital markets and changes in redemption rates, management is unable to predict whether or when a future impairment of the deferred sales commission asset might occur. Any impairment would reduce materially the recorded amount of the deferred sales commission asset with a corresponding charge to earnings. Legal Proceedings On October2, 2003, a purported classaction complaint entitled Hindo, et al. v. AllianceBernstein Growth& Income Fund, et al. (“Hindo Complaint”) was filed against AllianceBernstein, Holding, the General Partner, AXA Financial, the AllianceBernstein-sponsored mutual funds (“U.S. Funds”) that are registered under the Investment Company Act of 1940, as amended (“Investment Company Act”),certain officers of AllianceBernstein (“AllianceBernstein defendants”), and certain unaffiliated defendants, as well as unnamed Doe defendants. The Hindo Complaint was filed in the United States District Court for the Southern District of New York by alleged shareholders of two of the U.S. Funds. The Hindo Complaint alleges that certain of the AllianceBernstein defendants failed to disclose that they improperly allowed certain hedge funds and other unidentified parties to engage in “late trading” and “market timing” of U.S. Fund securities, violating Sections 11 and 15 of the Securities Act of 1933, as amended (“Securities Act”), Sections 10(b)and 20(a)of the Exchange Act, and Sections 206 and 215 of the Investment Advisers Act of 1940, as amended (“Advisers Act”). Plaintiffs seek an unspecified amount of compensatory damages and rescission of the U.S. Funds’ contracts with AllianceBernstein, including recovery of all fees paid to AllianceBernstein pursuant to such contracts. Following October2, 2003, additional lawsuits making factual allegations generally similar to those in the Hindo Complaint were filed in various federal and state courts against AllianceBernstein and certain other defendants. All state court actions against AllianceBernstein either were voluntarily dismissed or removed to federal court. On February20, 2004, the Judicial Panel on Multidistrict Litigation transferred all federal actions to the United States District Court for the District of Maryland (“Mutual Fund MDL”). On September29, 2004, plaintiffs filed consolidated amended complaints with respect to four claim types: mutual fund shareholder claims; mutual fund derivative claims; derivative claims brought on behalf of Holding; and claims brought under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) by participants in the Profit Sharing Plan for Employees of AllianceBernstein. All four complaints included substantially identical factual allegations, which appear to be based in large part on the Order of the SEC dated December 18, 2003 (as amended and restated January 15, 2004, “SEC Order”) and the New York State Attorney General Assurance of Discontinuance dated September 1, 2004 (“NYAG AoD”). 9 On April21, 2006, AllianceBernstein and attorneys for the plaintiffs in the mutual fund shareholder claims, mutual fund derivative claims, and ERISA claims entered into a confidential memorandum of understanding containing their agreement to settle these claims. The agreement will be documented by a stipulation of settlement and will be submitted for court approval at a later date. The settlement amount ($30 million), which we previously accrued and disclosed, has been disbursed. The derivative claims brought on behalf of Holding, in which plaintiffs seek an unspecified amount of damages, remain pending. We intend to vigorously defend against the lawsuit involving derivative claims brought on behalf of Holding. At the present time, we are unable to predict the outcome or estimate a possible loss or range of loss in respect of this matter because of the inherent uncertainty regarding the outcome of complex litigation, and the fact that the plaintiffs did not specify an amount of damages sought in their complaint. The matters disclosed in previous reports involving the West Virginia Attorney General and the West Virginia Securities Commissioner have been resolved. The former was dismissed and the latter settled pursuant to an agreement in which AllianceBernstein does not admit liability. We are involved in various other matters, including employee arbitrations, regulatory inquiries, administrative proceedings, and litigation, some of which allege material damages. While any proceeding or litigation has the element of uncertainty, management believes that the outcome of any one of the other lawsuits or claims that is pending or threatened, or all of them combined, will not have a material adverse effect on our results of operations or financial condition. 6. Qualified Employee Benefit Plans We maintain a qualified profit sharing plan covering U.S. employees and certain foreign employees. Employer contributions are generally limited to the maximum amount deductible for federal income tax purposes. We maintain a qualified, noncontributory, defined benefit retirement plan (“Retirement Plan”) covering current and former employees who were employed by AllianceBernstein in the United States prior to October2, 2000. Benefits are based on years of credited service, average final base salary and primary Social Security benefits. Our policy is to satisfy our funding obligation for each year in an amount not less than the minimum required by ERISA and not greater than the maximum amount we deduct for federal income tax purposes. 10 During the nine months ended September 30, 2007, we contributed $2.6 million to the Retirement Plan. In October 2007, we contributed an additional $2.2 million to the Retirement Plan. Contribution estimates, which are subject to change, are based on regulatory requirements, future market conditions and assumptions used for actuarial computations of the Retirement Plan’s obligations and assets. Management, at the present time, is unable to determine the amount, if any, of additional future contributions that may be required. Net expense under the Retirement Plan was comprised of: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (in thousands) Service cost $ 731 $ 897 $ 2,717 $ 3,151 Interest cost on projected benefit obligations 1,130 1,122 3,592 3,456 Expected return on plan assets (1,089 ) (952 ) (3,239 ) (2,848 ) Amortization of prior service credit (15 ) (15 ) (45 ) (45 ) Amortization of transition asset (36 ) (36 ) (108 ) (108 ) Recognized actuarial loss — 42 — 240 Net pension charge $ 721 $ 1,058 $ 2,917 $ 3,846 7. Income Taxes AllianceBernstein is a private partnership for federal income tax purposes and, accordingly, is not subject to federal and state corporate income taxes. However, AllianceBernstein is subject to a 4.0% New York City unincorporated business tax (“UBT”). Domestic corporate subsidiaries of AllianceBernstein, which are subject to federal, state and local income taxes, are generally included in the filing of a consolidated federal income tax return with separate state and local income tax returns being filed. Foreign corporate subsidiaries are generally subject to taxes in the foreign jurisdictions where they are located. In order to preserve AllianceBernstein’s status as a private partnership for federal income tax purposes, AllianceBernstein Units must not be treated as publicly traded. The AllianceBernstein Partnership Agreement provides that all transfers of AllianceBernstein Units must be approved by AXA Equitable and the General Partner; AXA Equitable and the General Partner approve only those transfers permitted pursuant to one or more of the safe harbors contained in relevant treasury regulations. If such units were considered readily tradable, AllianceBernstein’s net income would be subject to federal and state corporate income tax. Furthermore, should AllianceBernstein enter into a substantial new line of business, Holding, by virtue of its ownership of AllianceBernstein, would lose its status as a grandfathered publicly traded partnership and would become subject to corporate income tax which would reduce materially Holding’s net income and its quarterly distributions to Holding Unitholders. Effective January 1, 2007, we adopted the provisions of FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes”, an interpretation of FASB Statement No. 109.FIN48 requires that the effects of a tax position be recognized in the financial statements only if, as of the reporting date, it is “more likely than not” to be sustained based solely on its technical merits.In making this assessment, a company must assume that the taxing authority will examine the tax position and have full knowledge of all relevant information.As a result of adopting FIN 48, we recognized a $442,000 decrease in the liability for unrecognized tax benefits, which was accounted for as a cumulative-effect adjustment to the January 1, 2007 balance of partners’ capital.The adjustment reflects the difference between the net amount of liabilities recognized in our consolidated statement of financial position prior to the application of FIN 48 and the net amount of liabilities recognized as a result of applying the provisions of FIN 48.As of January 1, 2007, the balance of unrecognized tax benefits was $17.9 million.As discussed below, tax examinations were completed allowing us to conclude that the years under examination were effectively settled for purposes of recognizing previously unrecognized tax benefits.Accordingly, the reserve for unrecognized tax benefits was reduced by $2.4 million during the three-month period ended September 30, 2007. The reserve for unrecognized tax benefits has increased during the nine-month period ended September 30, 2007for the current period effects of previously identified uncertain tax positions.No new issues have been identified during this time period. As of September 30, 2007, the balance of unrecognized tax benefits was $17.3 million. All unrecognized tax benefits, when recognized, are recorded in income tax expense and affect the company’s effective tax rate. 11 Interest and penalties, if any, relating to tax positions are recorded in income tax expense on the consolidated statements of income. The total amount of accrued interest recorded on the consolidated statement of financial condition as of January 1, 2007, the date of adoption of FIN 48, is $1.7 million. As of September 30, 2007, the amount is essentially unchanged. There were no accrued penalties as of January 1, 2007. The company is generally no longer subject to U.S federal, or state and local income tax examinations by tax authorities for any year prior to 2004. However, by agreement, the year 2003 remains open in connection with the New York City tax examinations that are discussed below. The Internal Revenue Service (“IRS”) commenced an examination of our domestic corporate subsidiaries’ federal tax returns for 2003 and 2004 in the second quarter of 2006. This examination was settled during the third quarter of 2007 resulting in a tax payment to the U.S. Treasury in the amount of $0.4 million. In addition, examinations of AllianceBernstein’s New York City Partnership and corporate subsidiary tax returns for 2003 through 2005commenced in the second quarter of 2007.These examinations remain in the preliminary stage and we do not currently believe that an increase in the reserve for unrecognized tax benefits is necessary. Adjustment to the reserve could occur in light of changing facts and circumstances. Subject to the results of the examinationsfor the tax years 2003-2005, under our existing policy for determining whether a tax position is effectively settled for purposes of recognizing previously unrecognized tax benefits, there is the possibility that recognition of unrecognized tax benefits of approximately $13 million including accrued interestcould occur over the next twelve months. During the fourth quarter of 2007, the Japanese National Tax Agency commenced an examination of our corporate subsidiary located in Japan.There are no reserves for unrecognized tax benefits recorded with respect to this subsidiary.The examination is in the preliminary stage and we do not currently believe that a reserve for unrecognized tax benefits is necessary.However, the establishment of a reserve could occur in light of changing facts and circumstances. Currently there are no other income tax examinations at our significant non-U.S. subsidiaries. Years that remain open and may be subject to examination vary under local law, and range from one to seven years. 8. Comprehensive Income Comprehensive income was comprised of: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (in thousands) Net income $ 348,082 $ 252,974 $ 950,712 $ 741,649 Other comprehensive income (loss), net of tax: Unrealized gain (loss) on investments (4,574 ) 2,629 (5,028 ) 2,182 Foreign currency translation adjustment 13,370 (901 ) 24,070 1,471 Other (50 ) — (151 ) — 8,746 1,728 18,891 3,653 Comprehensive income $ 356,828 $ 254,702 $ 969,603 $ 745,302 9. Accounting Pronouncements In September 2006, FASB issued SFAS No. 157 (“SFAS No. 157”), “Fair Value Measurements”. Among other requirements, SFAS No. 157 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. In February 2007, FASB issued SFAS No. 159 (“SFAS No. 159”), “Fair Value Option for Financial Assets and Financial Liabilities”. SFAS No. 159 expands the use of fair value measurement by permitting entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. Both SFAS No. 157 and SFAS No. 159 are effective beginning the first fiscal year that begins after November 15, 2007.We are required to adopt both standards on January 1, 2008.We are currently evaluating the impact these pronouncements will have on our consolidated financial statements. 12 Report of Independent Registered Public Accounting Firm To the General Partner and Unitholders AllianceBernstein L.P. We have reviewed the accompanying condensed consolidatedstatement of financial conditionof AllianceBernstein L.P. and its subsidiaries (“AllianceBernstein”) as of September 30, 2007,the related condensed consolidated statements of income for the three-month and nine-month periods ended September 30, 2007 and 2006, and the condensed consolidated statements of cash flows for the nine-month periods ended September 30, 2007 and 2006.These interim financial statements are the responsibility of the management of AllianceBernstein Corporation, the General Partner. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidatedinterim financial statementsfor them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated statement of financial condition as of December 31, 2006, and the related consolidated statements of income, changes in partners’ capital and comprehensive income, and cash flows for the year then ended (not presented herein), and in our report dated February 27, 2007 we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying condensed consolidated statement of financial condition as of December 31, 2006 is fairly stated in all material respects in relation to the consolidated statement of financial condition from which it has been derived. /s/PricewaterhouseCoopers LLP New York, New York November 2, 2007 13 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Executive Overview During the third quarter of 2007, we generally provided satisfactory investment returns for our clients despite considerable market turbulence. Our growth services performed especially well, exceeding favorable benchmark performance for the quarter. However, our value equity services underperformed relative to benchmarks and our fixed income services posted slightly negative relative returns. The overall returns of our hedge fund services were disappointing for the quarter, especially in our diversified services where returns were negative, more than offsetting single digit organic growth. However, year-to-date performance is in the mid-single digit loss range, or better, for most of our hedge funds and, as a result, as of September 30, 2007, there are no material high watermark thresholds related to our ability to earn performance fees in 2008. Finally, relative performance of our blend strategies services was respectable, with strength in U.S. and international services, although relative returns in our emerging markets services were weak. Total assets under management (“AUM”) grew 2.5% during the third quarter of 2007, driven almost entirely by market appreciation, as our organic growth rate slowed significantly during the third quarter. While our new account fundings were robust at $32.4 billion, net inflows totaled just $0.4 billion. This weakness was especially concentrated in our Institutional Investment Services, which had net outflows of $2.1 billion during the third quarter, primarily due to the loss of approximately $6 billion in index mandates. However, because fees earned on index accounts are very low, this loss did not affect revenues significantly. Our global footprint, both in terms of client domicile and geographic scope, continued to expand as AUM invested in global and international services and AUM managed for non-U.S. clients grew at faster rates than total AUM. Our Institutional Investment Services AUM rose by 2.4%, or $12.2 billion, in the third quarter, as strong market appreciation was partly offset by net outflows (reflecting the above-referenced lost index mandates).Despite these net outflows, over 100 institutional mandates were funded during the quarter, generating more than $18.1 billion of AUM, with value and blend services accounting for 80% of this total. Additionally, our global and international services accounted for approximately 86% of these new accounts, a continuing trend. While the pipeline of won but unfunded new mandates remains substantial, it declined somewhat during the quarter. However, due to growing momentum in the defined contribution market, we expect net inflows to improve in 2008. Our Retail Services had a relatively quiet quarter. AUM increased by 2.1%, or $4.0 billion, as net inflows were slightly positive. Substantial growth in net sales of U.S. funds was offset by weakness in non-U.S. fixed income funds and by increased investment minimums on certain separately managed account services that reduced net inflows. Our “Investment Strategies for Life” suite, which captures the three most important services that we provide to our retail clients – Wealth Strategies, CollegeBoundfund, and Retirement Strategies (target-date solutions for individuals and smaller defined contribution plans)
